                            UNITED STATES DISTRICT COURT
                           MIDDLE DISTRICT OF PENNSYLVANIA
MARIO ANTON LEE,                                 :
                            Petitioner           :    CIVIL ACTION NO. 3:19-235
          v.                                     :        (JUDGE MANNION)
UNITED STATES OF AMERICA,                        :
                            Respondent           :

                                           ORDER
          In accordance with the memorandum issued this same day, IT IS
HEREBY ORDERED THAT:
          (1)         The petitioner’s objections to Judge Mehalchick’s report and
                      recommendation, (Doc. 7), are OVERRULED.
          (2)         Judge Mehalchick’s report and recommendation, (Doc. 6),
                      is ADOPTED IN ITS ENTIRETY.
          (3)         The instant petition for writ of habeas corpus, (Doc. 1), is
                      DISMISSED without prejudice to the petitioner’s right to file
                      a §2255 motion in the sentencing court, subject to the pre-
                      authorization requirements of §§2244 and 2255(h), insofar
                      as they may apply.



                                                 s/ Malachy E. Mannion
                                                 MALACHY E. MANNION
                                                 United States District Judge
Date: April 12, 2019
19-235-01-ORDER.wpd
